SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. C.N.P.J. No. 42.150.391/0001-70 N.I.R.E. 29300006939 A Publicly-held Company MANAGEMENT PROPOSAL TO THE ORDINARY GENERAL MEETING OF BRASKEM S.A. TO BE HELD ON APRIL 28, 2017 Dear Shareholders, The Management of Braskem S.A. (“ Company ” or “ Braskem ”) hereby submits this management proposal (“ Proposal ”) to the Ordinary General Meeting of Braskem, to be held on April 28, 2017 (“ Meeting ”), in compliance with the provision set forth in the Brazilian Securities Exchange Commission (“CVM”) Ruling 481, of December 17, 2009, as amended (“ CVM Ruling 481 ”). First, the Company's Management would like to inform the Shareholders that, as disclosed in the Material Facts of February 21, 2017 and March 28, 2017, on the date hereof the Company has not yet completed its audited financial statements for the year ended on December 31, 2016 (“ Financial Statements ”), due to the execution of the global leniency agreement with the public authorities which is the subject matter of Material Facts of December 14 and 21, 2016, and the Company has performed and is performing the necessary appraisals on its processes and controls, which had an impact on the work schedule before the independent auditors. Therefore, the Company will continue to employ its best efforts to conclude the preparation of its audited financial statements as soon as possible and reaffirms that it does not expect any significant changes from the unaudited results disclosed earlier. As such, the Annual Shareholders Meeting scheduled for April 28, 2017 will consider and vote on the following: (i) election of members of the Audit Board; and (ii) annual and overall compensation of Managers and Audit Board members for fiscal year 2017. Once the audited financial statements are published, a Shareholders Meeting will be called to: (i) examine, discuss and vote on the Management Report and respective management accounts, and on the financial statements of the Company for fiscal year 2016; and (ii) consider and vote on the allocation of the net income from fiscal year 2016. In view of the foregoing and considering the Company's interest, the Management presents the following information with regard to the matters included in the agenda for the mentioned Meeting: 1 1. Resolve on the election of the members of the Company’s Fiscal Board: The Company’s Management proposes to resolve on the election of five (5) effective members and their respective alternates to the Company’s Fiscal Board, for a term of office effective up to the date of the next Ordinary General Meeting concerning the financial year to end on December 31, 2017. Exhibit I to this Proposal includes the list and information about the candidates recommended by the Company’s Management, as set forth in Article 10 of CVM Ruling 481/09. 2. Resolve on the annual and global compensation for the managers and members of the Fiscal
